DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened
In view of the amended appeal brief filed on 10/21/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 10/21/2021, with respect to the rejection(s) of claim(s) 1-4, 6-16, and 18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections of the respective claims have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Propp (US 8212101 B2), Worthley (US 6884920 B2), and Ha (US 9168180 B2). Thus resulting in the need for a second Non-Final action of the instant invention.
The prior art of Propp and Worthley are still determined to be applicable to the claim limitations but require alternative interpretation to address the limitations. Specifically, the prior art of Propp is now being used as a single embodiment to provide clarity to the claim discussion below. 
Regarding the Applicant’s argument that a person of ordinary skill would not consider it obvious to substitute or rearrange layers of the dressing of Propp, it is asserted by the Examiner that the rearrangement of layers is common within the art and the Examiner is using teaching references with motivation to teach the rearrangement and/or substitution of the layers- not just general obviousness discussion.
Regarding Applicant’s argument that Worthley does not teach the support structure and covering it, it is asserted by the Examiner that the art of Worthley teaches the transparent layer being a top-most layer of the dressing. The prior art of Propp teaches the support structure. When Propp is modified by Worthley, the transparent layer which is taught to be a top-most layer would then cover the support structure of Propp. In further regards to the Applicant’s argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

	Regarding Applicant’s argument that the structural layer of Propp is not explicitly taught to have a greater stiffness than the primary layer, the Examiner finds this argument persuasive as Propp implies greater stiffness of the structural layer but does not explicitly recite such. Thus, the prior art of Ha has been introduced to meet the claim limitations.
	The prior art rejections for dependent claims 2-4, 6-16, and 18 have been amended based on the re-interpretation of the prior presented art and the incorporation of new art of the rejection of independent claim 1.
Applicant’s arguments, see Appeal Brief, filed 10/21/2021, with respect to the rejection(s) of claim(s) 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Propp (US 8212101 B2), Propp (7294752 B1), Worthley (US 6884920 B2), and Ha (US9168180 B2). Thus resulting in the need for a second Non-Final action of the instant invention.
Regarding Applicant’s arguments which are similar to the claim limitation arguments of claim 1, please see discussion above for Examiner’s response.
. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it recites “a first arm of the plurality of arms extends from the central region in a first direction such that an end point of each arm is spaced apart from the central region”. It is unclear if the specific limitation of “an end point of each arm” is referring to a plurality of arms as mentioned in preceding claim 12 or if the limitation is intending to refer to an end point of the first arm as read initially within the instant claim. The disclosure of the invention shows a variety support structures wherein each variation includes a plurality of arms which includes a first arm and wherein each arm of both the variety and included first arm further includes an inherent end point (see Figures 5-8). Based on the broadest reasonable interpretation of the instant invention, the limitation of 
Regarding claim 14, it recites “a second arm of the plurality of arms extends from the central region in a second direction such that an end point of each arm is spaced apart from the central region”. It is unclear if the specific limitation of “an end point of each arm” is referring to a plurality of arms as mentioned in preceding claim 12 or if the limitation is intending to refer to an end point of the second arm as read initially within the instant claim. The disclosure of the invention shows a variety support structures wherein each variation includes a plurality of arms which includes a second arm and wherein each arm of both the variety and included second arm further includes an inherent end point (see Figures 5-8). Based on the broadest reasonable interpretation of the instant invention, the limitation of “an end point of each arm” is understood to read on either of the plurality of arms or specifically the second arm. Thus, the claim limitation will be examined based on the interpretation as discussed above.
Claims 15-16 are also rejected due to their dependency off of 112b rejected claim 14 as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 9-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Propp (US 8212101 B2), Worthley (US 6884920 B2), in further view of Ha (US 9168180 B2).
Regarding claim 1, Propp discloses a window dressing (Abstract, Figure 1-dressing 110) comprising: a primary layer (Figures 1 & 2- fabric layer 112) having a lower, skin-facing surface (Figure 3- adhesive side 118) and an upper surface (Figure 3- non-adhesive top side 120), the primary layer having a first stiffness ([Col 4, lines 1-2]- “The fabric layer 112 may be a woven or non-woven material”, the woven or non-woven material of the fabric layer 112 would inherently have some properties of stiffness to define a first stiffness; see MPEP 2112 for reference regarding inherency) and comprising a window portion (Figures 3- insertion site viewing portion 114) having a window formed therein (Figure 1- opening 122) and a securement portion (Figures 1 & 3- anchor member portion 116); a primary adhesive layer (Figure 3- adhesive side 118 of fabric layer 112) covering at least a portion of the skin-facing surface of the primary layer ([Col 4, lines 2-7]- “The fabric layer 112 has an adhesive side 118 and an opposite non-adhesive top side 120. The "top" side refers to an upper (or outer) side when the dressing is disposed on a patient's skin (for example, see FIG. 4). The adhesive side 118 may be coated with any suitable medical grade adhesive”); a support structure (Figure 2- reinforcing structure 130) attached to the upper surface of the primary layer (Figures 2 & 3- reinforcing structure 130 is attached on top of the fabric layer 112), the support structure (Figure 2- reinforcing structure 130) comprising: a structural layer (Figures 1 & 2- reinforcing structure 130 itself rigidizing and force spreading properties as discussed below”, [Col 4, lines 47-49]- “The reinforcing structure 130 strengthens the dressing 110 by making it less floppy for easier application to a patient's skin.”), and an adhesive layer (Figure 3- adhesive side 132) covering at least a portion of the lower surface of the structural layer (Figure 3- adhesive side 132 is a lower surface of reinforcing structure 130 which also is understood to be an adhesive layer) and adhering the structural layer to the top surface of the primary layer ([Col 4, lines 18-21]- “The reinforcing structure adhesive side 132 is adhered to the fabric layer non-adhesive side 120 such that the reinforcing structure is on top of the fabric layer 112”); a transparent layer (Figure 2- transparent film layer 124) attached to the lower surface of the primary layer and covering at least a portion of the primary layer window ([Col 4, lines 8-12]- “A transparent film layer 124 having an adhesive skin-adhering side 126 and an opposite non-adhesive side 128 is adhered by its non-adhesive side to the fabric layer adhesive side 118. The transparent film layer 124 closes the opening 122 in the fabric layer 112”, Figure 1), the transparent layer (Figure 2- transparent film layer 124) comprising: a transparent film ([Col 4, line 13]- “transparent film layer 124 may be a polyurethane film”) having a lower surface (Figure 3- adhesive skin-adhering side 126) and an upper surface (Figure 3- opposite non-adhesive side 128), and an adhesive layer covering at least a portion of the lower surface of the transparent film ([Col 4, lines 12-14]- “The transparent film layer 124 may be a polyurethane film coated on one side with any suitable medical grade adhesive”) and adhering a portion of the transparent layer to the bottom surface of the primary layer (Figure 2- transparent film layer 124 adheres to the 
Propp does not disclose the transparent layer is attached to the upper surface of the primary layer and the adhesive layer adhering to a portion of the transparent layer to the top surface of the primary layer. Worthley teaches an analogous window dressing (Abstract, Figure 1- dressing 2) comprising a transparent layer (Figure 1- semi-permeable film 12 that is transparent) attached to an upper surface of a primary layer (Figure 1- semi-permeable film 12 that is transparent is attached by its bottom side 14 to contact the top surface 16 of the semi-permeable tape border 18) and an adhesive layer (Figure 2- adhesive 13) adheres to a portion of the transparent layer (Figure 2- bottom side 14 of semi-permeable film 12 has an adhesive coat 13, [Col 4, lines 18-26]- discusses that the semi-permeable film 12 has a bottom side 14 that has an adhesive 13 coated on) to the upper surface of the primary layer (Figure 1- shows the bottom side 14 with the adhesive 13 coat of the semi-permeable film 12 attached to the top surface 16 of the semi-permeable tape border 18). A person of ordinary skill would have recognized that the transparent film layer 124 of Propp may be rearranged in a similar manner as taught by Worthley such that the transparent film layer 124 is now positioned as a top-most layer and adhered to a top portion of the primary layer 112. A person of ordinary skill would also recognize that in order to accomplish the attachment of to the upper surface of the primary layer, the transparent film layer of Propp is modified to have a lower adhesive surface and an upper non-adhesive surface as also specifically taught by Worthley. Modification of the transparent layer of Propp to be a top-most layer and having the adhesive layer being at a bottom surface of the transparent layer as taught by Worthley still allows the transparent film layer to form a window for viewing the insertion site of a catheter when the dressing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position of the transparent layer as disclosed by Propp to be rearranged such that the transparent layer is the top-most layer of the window dressing having a lower adhesive surface as taught by Worthley, which would adhere to portions of both the primary layer and the support structure of the dressing. A skilled artisan would have been motivated to utilize a transparent film layer positioned as the top-most layer on a window dressing because Worthley teaches having a transparent film at the top-most layer protects the wound from the insertion of a catheter from exposure to harmful environmental conditions while also keeping the area visible (Worthley- [Col 1, lines 9-17] & [Col 1, lines 53-57]). A skilled artisan would also have a reasonable expectation to manufacture the window dressing with a transparent layer as disclosed by Propp wherein the transparent layer is positioned to be the top-most layer of the window dressing because Worthley suggests that this positioning of the transparent layer is conventional in window dressings comprised of multiple layers that are analogous to Propp.
Propp as modified by Worthley does not teach the structural layer comprising a polyester film and does not explicitly teach wherein the structural layer having a second stiffness greater than the first stiffness. Ha teaches an analogous dressing (Abstract, Figure 2- dressing 10) wherein a support layer (Figure 2- support-substrate 12) comprising a structural layer (Figure 2- support-substrate 12 is understood to be formed of an inherent structural layer of material) comprises a polyester film ([Col 15, lines 20-25]- “In general, the self supporting substrate materials can include, but are not limited to, an elastic film, polyester films.”) and wherein the structural layer (Figure 2- support-substrate 12) has a second stiffness greater than a first stiffness ([Col 15, lines 15-16]- “The material used to form the self supporting substrate is generally substantially more rigid than the backing layer.”) of an analogous primary layer (Figure 2- backing layer 14, [Col 13, lines 36-46]- discusses materials of the backing layer). A person of ordinary skill would recognize that the materials of the structural layer of the support layer and primary layer of Propp as modified by Worthley may be the specific materials as taught by Ha such that the second stiffness would be greater than the first. Thus, the claimed limitations are met as discussed. Propp as modified by Worthley and Ha are analogous because the combination and Ha both teach transparent wound dressings comprised of multiple layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the materials of the structural and primary layers of the dressing of Propp as modified by Worthley to be specifically wherein the structural layer is comprised of a polyester film and wherein the second stiffness is greater than the first stiffness as taught by Ha. A skilled artisan would have been motivated to utilize the specific polyester film of the structural layer and specific materials of primary layer because Ha suggests that the less stiff materials of the primary layer are more conformable for attachment to a patient’s skin and polyester material of the structural layer is understood to provide greater support as this material holds the shape of the layer once formed to further facilitate handling of the dressing (Ha- [Col 2, lines 65-67], [Col 13, lines 30-43] & [Col 15, lines 9-25]). A skilled artisan would also have a reasonable expectation to manufacture the structural layer of the dressing of Propp as modified by Worthley to be comprised of a polyester film and have a stiffness greater than a first stiffness of the 
Regarding claim 2, Propp as modified by Worthley and Ha teaches the window dressing of claim 1 as discussed above. Propp as modified by Worthley and Ha further teaches wherein the transparent layer (Propp Figure 2- transparent film layer 124) covers the entire primary layer window (Propp Figures 2 & 3- transparent film layer 124 covers the insertion site viewing portion 114 of fabric layer 112 once layers are assembled; see claim 1 discussion above- teaches placement of transparent film layer 124 of Propp as a top-most layer as taught by Worthley, wherein portion 114 of Propp would still be covered with the transparent layer 124 at the top as taught to be modified).
Regarding claim 3, Propp as modified by Worthley and Ha teaches the window dressing of claim 2 as discussed above. Propp as modified by Worthley and Ha further teaches wherein the support structure (Propp Figure 2- reinforcing structure 130) is attached to the upper surface of the primary layer (Propp Figure 2- fabric layer 112) within the securement portion (Propp Figures 1 & 2- reinforcing structure 130 is shown to be attached to the top side 120 of fabric layer 112 within the anchor member portion 116 of the fabric layer 112).
Regarding claim 4, Propp as modified by Worthley and Ha teaches the window dressing of claim 3 as discussed above. Propp as modified by Worthley and Ha further teaches wherein the support structure (Propp Figure 2- reinforcing structure 130) is contained within a periphery of the primary layer (Propp Figure 1- reinforcing structure 130 is shown to be disposed within the edges or periphery of the fabric layer 112).
Regarding claim 6, Propp as modified by Worthley and Ha teaches the window dressing of claim 1 as discussed above. Propp as modified by Worthley and Ha further teaches wherein the transparent layer (Propp Figure 2- transparent film layer 124) covers the entire support structure (Propp Figures 1 thru 3- transparent film layer 124 extends to 
Regarding claim 9, Propp as modified by Worthley and Ha teaches the window dressing of claim 5 as discussed above. Propp as modified by Worthley and Ha further teaches wherein the adhesive layer of the transparent layer (Propp Figure 2- transparent film layer 124; Worthley Figure 2- bottom side 14 of semi-permeable film 12 has an adhesive coat 13) adheres the transparent film of the transparent layer to the top surface of the support structure (see claim 1 discussion- transparent film layer 124 of Propp modified to be a top-most layer having an adhesive surface at its lower surface as taught by Worthley, such that the lower adhesive surface of the top-most transparent layer 124 of Propp is capable of being adhered to an upper surface of reinforcing structure 130 which is positioned between transparent layer 124 and fabric layer 112).
Regarding claim 10, Propp as modified by Worthley and Ha teaches the window dressing of claim 2 as discussed above. Propp as modified by Worthley and Ha further teaches wherein the transparent layer (Propp Figure 2- transparent film layer 124) further covers a portion of the securement portion of the primary layer (Propp Figures 1 thru 3- 
Regarding claim 11, Propp as modified by Worthley and Ha teaches the window dressing of claim 1 as discussed above. Propp as modified by Worthley and Ha further teaches wherein the support structure (Propp Figure 2- reinforcing structure 130) comprises a central region (Propp Figure 1- central body 136) and an arm (see annotated Propp Figure 1 below- either of indicated first arm or second arm) extending from the central region in both a longitudinal and latitudinal direction (annotated Propp Figure 1 below- either of indicated first or second arm is shown to be extending from the central body 136 in both a longitudinal and latitudinal direction as indicated by the axes).


    PNG
    media_image1.png
    600
    780
    media_image1.png
    Greyscale

Regarding claim 12, Propp as modified by Worthley and Ha teaches the window dressing of claim 1. Propp as modified by Worthley and Ha further teaches wherein the support structure (Propp Figure 2- reinforcing structure 130) comprises a central region (Propp Figure 1- central body 136) and a plurality of arms (see annotated Propp Figure 1 above- indicated first and second arms) extending from the central region in both a longitudinal and a latitudinal direction (annotated Propp Figure 1 above- both of indicated first or second arm is shown to be extending from the central body 136 in both a longitudinal and latitudinal direction as indicated by the axes). 
Regarding claim 13, Propp as modified by Worthley and Ha teaches the window dressing of claim 12 as discussed above. Propp as modified by Worthley and Ha teaches wherein a first arm  of the plurality of arms (see annotated Propp Figure 1 above- indicated 
Regarding claim 14, Propp as modified by Worthley and Ha teaches the window dressing of claim 13 as discussed above. Propp as modified by Worthley and Ha further teaches wherein a second arm of the plurality of arms (see 112b rejection above for claim interpretation; see annotated Propp Figure 1 above- indicated second arm) extends from the central region in a second direction (see annotated Propp Figure 1 above- indicated second arm is shown to extend from the central body 136 in an indicated second arm direction) such that an end point of each arm is spaced15 PATENTAttorney Docket No. 26512.NPapart from the central region by the first longitudinal distance and the first latitudinal distance (see annotated Propp Figure 1 above- indicated end point of second arm is shown to be spaced apart from central body 136 by inherent longitudinal and latitudinal distances between the end point and central body 136, wherein the distances are identical or equal to the longitudinal and latitudinal distances of the first arm because the dressing is symmetrical about longitudinal axis 160). 
Regarding claim 15, Propp as modified by Worthley and Ha teaches the window dressing of claim 14 as discussed above. Propp as modified by Worthley and Ha further teaches wherein the first arm and second arm (see annotated Propp Figure 1 above- first and second arms of reinforcing structure 130 are indicated) are symmetrical about a symmetrical about a longitudinal axis 160 that extends through the insertion site viewing portion 114 and the anchor member portion 116, and splits the dressing into equivalent left-hand and right-hand sides. The symmetry of the dressing 110 allows the dressing to be used on either the left-hand or right-hand side of a patient's body.”, see annotated Propp Figure 1 above- indicated arms are shown to be symmetrical about the indicated longitudinal axis).
Regarding claim 18, Propp as modified by Worthley and Ha teaches the window dressing of claim 1 as discussed above. Propp as modified by Worthley and Ha further teaches wherein the structural layer (Propp Figure 1- reinforcing structure; Ha Figure 2- self- supporting substrate 12) is comprised of a polyester film (Ha ([Col 15, lines 20-25]- “In general, the self supporting substrate materials can include, but are not limited to, an elastic film, a non-elastic film, non-woven fibrous web, woven fibrous web, knits, and polyethylene/vinyl acetate copolymer-coated papers and polyester films.”).
As modified, Propp as modified by Worthley and Ha does not explicitly teach wherein the polyester film has a thickness between 0.005 inches and 0.030 inches. Specifically, Ha teaches an analogous dressing (Abstract, Figure 2- dressing 10) comprising a structural layer of a support structure (Figure 1- support-substrate 12) comprised of polyester film ([Col 15, lines 15-25]- discusses that the material of the self supporting substrate may include “polyester films”) wherein the polyester film has a thickness between 0.005 inches and 0.030 inches ([Col 15, lines 16-19]- discusses that the thickness of the material is preferably greater than 1 mil and less than 6 mil, wherein a mil= 0.001 inch, thus the recited range being from 0.001-0.006 inches). A person of ordinary skill in the art would recognize that Ha teaches an overlapping range of thickness that overlaps with the instantly claimed range, wherein the recited overlapping range may be optimized to have a value that falls within the claimed range (see MPEP 2144.05 for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polyester film of the structural layer as taught by Propp as modified by Worthley and Ha to have a thickness of the structural layer comprised of a polyester film as specifically taught by Ha, wherein the overlapping range of thickness may be optimized to fall within the instantly claimed film thickness. A skilled artisan would have been motivated to utilize the polyester film with the instant range of thickness because Ha suggests that the layers of the dressing be relatively thin to improve conformability to an anatomical surface and wherein the specific thickness range affects the rigidity of a support layer relative additional backing layers such that the support layer has greater support (Ha- [Col 14, lines 53-54] & [Col 15, lines 16-20]). A skilled artisan would also have a reasonable expectation to manufacture the structural layer comprised of a polyester film as taught by Propp as modified by Worthley and Ha to have a thickness of the polyester film that it optimized to be the instant range of thickness because Ha specifically suggests that small thickness of the polyester film for a structural layer is conventional in window dressing comprised of multiple layers that are analogous to Propp as modified by Worthley and Ha.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Propp (US 8212101 B2), Worthley (US 684920 B2), Ha (US 9168180 B2), in further view of Johns (US 5618556 A).
Regarding claim 7, Propp as modified by Worthley and Ha teaches the window dressing of claim 3 as discussed above. Propp as modified by Worthley and Ha further teaches the support structure (Propp Figure 2- reinforcing structure 130) and a periphery of the primary layer (Propp Figure 2- inherent edges or periphery of the fabric layer 112). 
wherein a portion of the support structure extends beyond a periphery of the primary layer. Johns teaches an analogous dressing (Abstract, Figure 4- adhesive dressing 1) comprised of a support structure (Figure 4- support layer 4 comprises of an inherent polymeric film structure) wherein a portion of the support structure extends beyond the periphery of the primary layer (Figure 2- support layer 4 on the non-adhesive surface of the backing layer 2, [Col 3, lines 18-21]- “The support layer may have a greater surface area than the surface area of the backing layer. Thus the support layer may have one or more edge portions which extend beyond the backing layer”). Propp as modified by Worthley and Ha and Johns specifically are analogous because the combination as recited and Johns both teach dressings comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support structure as taught by Propp as modified by Worthley and Ha to extend beyond a periphery of the primary layer in the manner as taught specifically by Johns. A skilled artisan would have been motivated to utilize a support structure the extends beyond a periphery of a primary layer because Johns suggests that the increased surface area of the support layer allows for the edge portions of the support area to be gripped like handles by the user (Johns- [Col 3, lines 18-24]). A skilled artisan would also have a reasonable expectation to manufacture the support structure on a primary layer as taught by Propp as modified by Worthley and Ha to extend beyond the periphery of the of the primary layer because Johns specifically suggests that this increase in surface size of the support layer is conventional in wound dressings comprised of multiple layers that are analogous to Propp as modified by Worthley and Ha.
Regarding claim 8, Propp as modified by Worthley, Ha, and Johns teaches the window dressing of claim 7 as discussed above. Propp as modified by Worthley, Ha, and Johns further teaches wherein the portion of the support structure (Propp Figures 1 thru .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Propp (US 8212101 B2), Worthley (US 6884920 B2), in further view of Ha (US 9168180 B2) and as evidenced by mymathtables.com (see attached NPL).
Regarding claim 16, Propp as modified by Worthley and Ha teaches the window dressing of claim 14 as discussed above. 
As modified, Propp as modified by Worthley and Ha does not teach wherein the first arm and second arm are symmetrical about a latitudinal axis of the dressing. Propp specifically teaches that the support structure (Figure 2- reinforcing structure 130) may be any shape having multiple axes such as an X-shape ([Col 4, lines 35-37]- “The reinforcing structure 130 may be any shape that has multiple axes such as an X-shape, another similar hub-and-spoke shape, or a backbone and rib shape.”). A person of ordinary skill would recognize that a an X-shape reinforcing structure would have at least a first and second arm which would be both symmetrical about a longitudinal and latitudinal axis as evidenced by mymathtables.com (page 7- shows X-shape having both vertical and horizontal lines of symmetry). Thus, the reinforcing structure 130 of Propp may be modified such that it has an X-shape wherein the arms are symmetrical about a latitudinal axis as evidenced. Propp as modified by Worthley and Ha are analogous to the instant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the shape of the support structure of Propp as modified by Worthley and Ha to specifically be a X-shape having first and second arms that are symmetrical about a latitudinal axis of the dressing as taught specifically by Propp and further evidenced by mymathtables.com. A skilled artisan would have been motivated to utilize a support structure of a specific X-shape because Propp suggests that having a longitudinal symmetry allows used on either side of a patient’s body, thus indicating to one of skill in the art that further symmetry across a latitudinal axis would allow further ease of use and application along the lateral/latitudinal axis (Propp- [Col 6, lines 42-47]). A skilled artisan would also have a reasonable expectation to manufacture the support structure of Propp as modified by Worthley and Ha to have an X-shape because Propp suggests that changes in support structure shape are conventional in window dressings that are analogous to the instant invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Propp (US 8212101 B2), Propp (US 7294752 B1), Worthley (US 684920 B2), in further view of Ha (US 9168180 B2). Propp ‘752 will be referenced as Propp2 in the claim discussion below.
Regarding claim 20, Propp discloses a window dressing (Abstract, Figure 1-dressing 110) comprising: a primary layer (Figures 1 & 2- fabric layer 112) having a lower, skin-facing surface (Figure 3- adhesive side 118) and an upper surface (Figure 3- non-adhesive top side 120), the primary layer having a first stiffness ([Col 4, lines 1-2]- “The fabric layer 112 may be a woven or non-woven material”, the woven or non-woven material of the fabric layer 112 would inherently have some properties of stiffness to define a first stiffness; see MPEP 2112 for reference regarding inherency) and comprising a window portion (Figures 3- insertion site viewing portion 114) having a window formed therein generally surround a catheter hub without lying directly on top of the hub.”, [Col 5, lines 29-40]- “This causes a pocket to be formed for the hub and traps the central body 136 of the reinforcing structure 130 behind the hub, further securing the hub and preventing movement of the hub when the hub is subjected to pulling forces exerted by the tubing connected to the hub. At extreme, but not atypical, tug forces on the pigtail tubing, the hub may try to slide back, but the back end of reinforcement structure hits the back of the hub, effectively "snagging it," then requiring all of the net structure to come free before any further hub motion can occur.”) and comprising: a structural layer (Figures 1 & 2- reinforcing structure 130 itself is a structural layer) having a lower surface (Figure 3- adhesive side 132) and an upper surface (Figure 3- opposite non-adhesive side 134), the structural layer (Figure 2- reinforcing structure 130 being a structural layer) implying having a second stiffness that is greater than the first stiffness ([Col 4, lines 21- 24]- The reinforcing structure 130 may be made of a rigidizing and force spreading properties as discussed below”, [Col 4, lines 47-49]- “The reinforcing structure 130 strengthens the dressing 110 by making it less floppy for easier application to a patient's skin.”), and an adhesive layer (Figure 3- adhesive side 132) covering at least a portion of the lower surface of the structural layer (Figure 3- adhesive side 132 is a lower surface of reinforcing structure 130 which also is understood to be an adhesive layer) and adhering the structural layer to the top surface of the primary layer ([Col 4, lines 18-21]- “The reinforcing structure adhesive side 132 is adhered to the fabric layer non-adhesive side 120 such that the reinforcing structure is on top of the fabric layer 112”); a transparent layer (Figure 2- transparent film layer 124) attached to the lower surface of the primary layer and covering at least a portion of the primary layer window ([Col 4, lines 8-12]- “A transparent film layer 124 having an adhesive skin-adhering side 126 and an opposite non-adhesive side 128 is adhered by its non-adhesive side to the fabric layer adhesive side 118. The transparent film layer 124 closes the opening 122 in the fabric layer 112”, Figure 1), the transparent layer (Figure 2- transparent film layer 124) comprising: a transparent film ([Col 4, line 13]- “transparent film layer 124 may be a polyurethane film”) having a lower surface (Figure 3- adhesive skin-adhering side 126) and an upper surface (Figure 3- opposite non-adhesive side 128), and an adhesive layer covering at least a portion of the lower surface of the transparent film ([Col 4, lines 12-14]- “The transparent film layer 124 may be a polyurethane film coated on one side with any suitable medical grade adhesive”) and adhering a portion of the transparent layer to the bottom surface of the primary layer (Figure 2- transparent film layer 124 adheres to the bottom adhesive surface of the fabric layer 112); a pad (Figure 2- pad member 144) attached to the lower, skin-facing surface of the primary layer (Figures 1 thru 3- pad member 144 is shown to be indirectly attached to the bottom side 118 of fabric layer 112 via transparent film layer 124).
a first support structure and a second support structure spaced apart, the first and the second support structures extending laterally and being separated longitudinally, wherein the tube covering distance comprises a gap interposed between the first and the second support structures. Propp2 teaches an analogous window dressing (Abstract, Figure 1- medical dressing 10) wherein a support structure (Figures 1 & 2- reinforcing structure 30 and reinforcing structures 72, 83 forms a total support structure, [Col 4, lines 38-67]- discusses the functionality of the reinforcing structure 30 for the dressing 10, [Col 6, lines 43-57]- discusses the reinforcing structures 72, 83 of the securement devices 68, 79) comprises a first support structure (Figure 2- either of reinforcing structure 72, 83) and a second support structure (Figure 2- the other of either reinforcing structures 72, 83) spaced apart (Figures 1 & 2- reinforcing structures 72, 83 are shown to be space apart), the first and the second support structures extending laterally and being separated longitudinally (see annotated Figure 1 below- reinforcing structures 72, 83 are shown extend laterally and are separated longitudinally relative to the indicated axes), wherein a tube covering distance comprises a gap interposed between the first and the second support structures (see annotated Figure 1 below- indicated gap between reinforcing structures 72,83 overlaps a tube covering distance of a catheter when inserted, Figure 4- shows the catheter C inserted I wherein the lines L of the catheter device would overlap the indicated gap). A person of ordinary skill in the art would recognize that the reinforcing structure as disclosed by Propp may be replaced to be comprised of two reinforcing structures in the axial and gap formed arrangement as recited and taught Propp2. As modified, the support structure when modified to be formed of first and second support structures as taught by Propp and Propp2 would be capable of covering the catheter tube as discussed by Propp as only the structure/shape of the reinforcing structure is being modified, not placement. Thus, the claimed limitations are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support structure adapted to cover a catheter tube over a tube covering distance of the window dressing as disclosed by Propp to be comprised of a first and second support structure spaced apart, extending laterally, and being separated longitudinally wherein the tube covering distance comprises a gap interposed between the support structures as taught by Propp2. A skilled artisan would have been motivated to utilize a support structure comprising a first a second support structure as instantly claimed to cover a catheter tube over a tube covering distance because Propp2 suggests that the two securement devices to which the indicated reinforcement structures are attached allows better reinforcement of the exit end of the dressing when the catheter hub is large and prevents pulling forces from tearing the dressing off the patient’s skin (Propp2- [Col 7, lines 12-30]). A skilled artisan would also have a reasonable expectation to manufacture the window dressing with a support structure to cover a catheter tube as disclosed by Propp wherein the support structure is comprised of a first and second support structure because Propp2 suggests that a first and second support structure to cover a catheter tube is conventional in window dressings for insertion and securement of a catheter that are analogous to Propp.
Propp as modified by Propp2 does not teach the transparent layer is attached to the upper surface of the primary layer and the adhesive layer adhering to a portion of the transparent layer to the top surface of the primary layer. Worthley teaches an analogous window dressing (Abstract, Figure 1- dressing 2) comprising a transparent layer (Figure 1- semi-permeable film 12 that is transparent) attached to an upper surface of a primary layer (Figure 1- semi-permeable film 12 that is transparent is attached by its bottom side 14 to contact the top surface 16 of the semi-permeable tape border 18) and an adhesive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position of the transparent layer as taught by Propp as modified by Propp2 to be rearranged such that the transparent layer is the top-most layer of the window dressing having a lower adhesive surface as taught by Worthley, which would adhere to portions of both the primary layer and the support structure of the dressing. A skilled artisan would have been motivated to utilize a transparent film layer 
Propp as modified by Propp2 and Worthley does not explicitly teach wherein the structural layer having a second stiffness greater than the first stiffness. Ha teaches an analogous dressing (Abstract, Figure 2- dressing 10) wherein a support layer (Figure 2- support-substrate 12) comprising a structural layer (Figure 2- support-substrate 12 is understood to be formed of an inherent structural layer of material) and wherein the structural layer (Figure 2- support-substrate 12) has a second stiffness greater than a first stiffness ([Col 15, lines 15-16]- “The material used to form the self supporting substrate is generally substantially more rigid than the backing layer.”) of an analogous primary layer (Figure 2- backing layer 14, [Col 13, lines 36-46]- discusses materials of the backing layer). A person of ordinary skill would recognize that the materials of the structural layer of the support layer and primary layer of Propp as modified by Propp2 and Worthley may be the specific materials as taught by Ha such that the second stiffness would be greater than the first. Thus, the claimed limitations are met as discussed. Propp as modified by Propp2, Worthley and Ha are analogous because the combination and Ha both teach transparent wound dressings comprised of multiple layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the materials of the structural and primary layers of .

    PNG
    media_image2.png
    476
    824
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100106114 A1 (Weston)- teaches a support layer attached to a backing layer that extended beyond some edges of the backing layer.
US 20190070392 A1 (Blake)- teaches a basic catheter site covering comprised of multiple layers.
US 20100121282 A1 (Propp)- teaches different variants of a reinforcing structure to secure a catheter.
US 20160067106 A1 (Howell)- teaches a protective device for a catheter comprising a larger support layer.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        January 24, 2022

/KERI J NELSON/Primary Examiner, Art Unit 3786